Citation Nr: 1204324	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  10-35 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a temporary total rating beyond November 1, 2007 for convalescence from coronary artery bypass surgery. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel



INTRODUCTION

The Veteran served on active duty from July 1955 to March 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a) (2) (West 2002).


FINDINGS OF FACT

1.  The Veteran was admitted to the hospital for coronary artery bypass surgery on July 30, 2007.

2.  The Veteran's disability did not require convalescence beyond November 1, 2007.


CONCLUSION OF LAW

The criteria for a temporary total rating beyond November 1, 2007, for treatment of and/or convalescence for coronary artery bypass surgery have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.30 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  A December 2008 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Although the Veteran was not specifically notified of regulations pertinent to the establishment of an effective date and of the disability rating in that letter, he is not prejudiced as the preponderance of the evidence is against the assignment of a temporary total rating beyond November 1, 2007.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  A VA examination was conducted in June 2008; the record does not reflect that this examination was inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The VA examiner interviewed the Veteran as to the onset of his underlying heart disease and the circumstances of his bypass surgery, conducted a complete physical examination, noted all surgical residuals, and opined as to the Veteran's current level of disability.

There is no indication in the record that any additional evidence, relevant to the issue adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Temporary total ratings will be assigned from the date of hospital admission and continue for 1, 2, or 3 months from the first day of the month following hospital discharge when treatment of a service-connected disability results in: (1) Surgery (including outpatient surgery after March 1, 1989) necessitating at least one month of convalescence; (2) Surgery with severe postoperative residuals such as incompletely healed surgical wounds, recent amputation stumps, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) Immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a). 

Title 38 C.F.R. § 4.30 also provides that a temporary total rating may be assigned for a period of 1, 2, or 3 months from the first day of the month following hospital discharge or outpatient release.  Extensions of 1, 2, or 3 months beyond the initial 3 months may be granted under the provisions of 38 C.F.R. § 4.30(a) (1), (2), or (3), (noted above) and further extensions of 1 or more months, up to 6 months, may only be made under the provisions of 38 C.F.R. § 4.30(a) (2) or (3) (e.g., where there are severe postoperative residuals).  38 C.F.R. § 4.30(b).

Notations in the medical record as to a veteran's incapacity to work after surgery must be taken into account in the evaluation of a claim brought under the provisions of 38 C.F.R. § 4.30.  See Felden v. West, 11 Vet. App. 427, 430 (1998); Seals v. Brown, 8 Vet. App. 291, 296-97 (1995).  The Court of Appeals for Veterans Claims (Court) has defined convalescence as the stage of recovery following an attack of disease, a surgical operation, or an injury.  Felden, 11 Vet. App. at 430 (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 415 (30th ed., 2003)).  The Court also defined recovery as the act of regaining or returning toward a normal or healthy state.  Id. (citing WEBSTER'S MEDICAL DESK DICTIONARY 606 (1986)).  Temporary total ratings for convalescence are payable from the date of entrance into the hospital, and are awarded after discharge.  38 C.F.R. § 3.401(h) (2) (2011).  

The Veteran asserts that he is entitled to a temporary total rating beyond November 1, 2007, arguing in his April 2009 notice of disagreement that determination of the date of reduction could not and should not have taken place until there was factual evidence as to his residual level of disability.  He thus concluded that the 100 percent temporary total rating should have remained in effect until the date of the VA heart examination in June 2008.  

In October 2008, the Veteran claimed entitlement to a temporary total rating for the hospital stay from July 2007 to August 2007 during which he underwent left heart catheterization and quintuple aortocoronary bypass.  Private treatment records indicate that the Veteran was admitted to the hospital on July 30, 2007, and the surgery was conducted on July 31, 2007.  His assigned total disability rating terminated on October 31, 2007; a 10 percent rating was then assigned, effective November 1, 2007.  Accordingly, he was granted a 3-month period for convalescence.  

After reviewing the treatment records, the Board finds that the evidence does not support a temporary total rating beyond November 1, 2007.  The treatment records immediately following November 1, 2007, do not reflect evidence of restricted activity or other symptomatology management to suggest continued convalescence.  See Felden, 11 Vet. App. at 30 (holding that entitlement to a total disability rating requires that a report, rendered near the time of a hospital discharge or an outpatient release, indicate that a surgical procedure had been performed that would require at least one month for the veteran to return to a healthy state).  A mid-November 2007 private treatment record noted that the Veteran was walking two miles per day in approximately 39 minutes, three times per week; the Veteran reported feeling less generalized fatigue and that he was able to walk without any cardiac symptoms.  His private physician concluded that the Veteran was cardiologically stable, asymptomatic, and had made a good postoperative recovery.  

The evidence also does not indicate the presence of severe post-operative residuals such as limitations of activity, or the necessity for house confinement.  May 2008 and November 2008 VA outpatient treatment records note the Veteran's report that he had been walking 30 minutes daily without chest pain, and having no side effects from his cardiology medications.  The June 2008 VA examination report documented that the Veteran's 30 minutes of walking daily was unaccompanied by chest pain, previously-experienced epigastric discomfort, or shortness of breath.  The examiner further noted that ordinary physical activity did not cause undue fatigue, dyspnea or anginal pain, such that his functional capacity was non- to mildly-impaired at 10 metabolic equivalents (METS).  Finally, a July 2008 private treatment record noted the Veteran's report of exercising daily with no chest pain or tightness or other cardiac complaints.  

The Veteran has argued that determination of the date of reduction could not and should not have taken place until there was factual evidence as to his residual level of disability, such as the June 2008 VA heart examination.  However, the procedural history of this appeal reflects that in its March 2009 rating decision, the RO assigned a 100 percent temporary total rating for the coronary bypass surgery, effective July 30, 2007, and then a 10 percent rating of residuals, effective November 1, 2007.  By that time, both the Veteran's private treatment records documenting his cardiac bypass surgery and the followup visits, as well as the June 2008 VA examination report, were of record and were considered.  Thus, the Board finds that there was sufficient evidence with which to rate the Veteran's residuals at the time of the March 2009 rating decision. 

Ultimately, the evidence of record does not reflect that the Veteran's treating physicians ordered or otherwise concluded that his recovery from bypass surgery required convalescence beyond November 1, 2007.  For that reason, a temporary total disability rating for convalescence beyond November 1, 2007 is not warranted.  The preponderance of the evidence is against the claim, and as such, the benefit-of-the-doubt provisions do not apply.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to a temporary total rating beyond November 1, 2007 for treatment of and/or convalescence for coronary artery bypass surgery is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


